Citation Nr: 0614105	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 
20, 2001, for the grant of service connection for 
dermatophytosis with tinea pedis and tinea manus.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected  chronic rotator cuff 
impingement and tendonitis, chronic rotator cuff tear, and 
post-traumatic degenerative joint disease of the left 
shoulder.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected dermatophytosis with tinea 
pedis and tinea manus.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Portland, Oregon.  The RO granted entitlement to service 
connection for dermatophytosis with tinea pedis and tinea 
manus and assigned a 10 percent disability rating, effective 
as of December 20, 2001.  The veteran has perfected an appeal 
as to the issue of an earlier effective date for the grant of 
service connection.

The issues of entitlement to an increased disability rating 
for service-connected PTSD; chronic rotator cuff impingement 
and tendonitis, chronic rotator cuff tear, and post-traumatic 
degenerative joint disease of the left shoulder; and 
dermatophytosis with tinea pedis and tinea manus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  By rating action dated in February 1946, the RO denied 
the veteran's claim for service connection for residual 
fungus infection.  The veteran did not appeal.

2.  The RO confirmed the prior denial by rating actions dated 
in March 1990, June 1990, and January 1996, as the veteran 
had not submitted sufficient new and material with which to 
reopen he previously finally denied claim.  The veteran did 
not appeal these decisions.
 
3.  On December 20, 2001, the RO received from the veteran a 
petition to reopen the claim for service connection for 
dermatophytosis with tinea pedis and tinea manus.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 20, 
2001, for the grant of service connection for dermatophytosis 
with tinea pedis and tinea manus have not been met.  
38 U.S.C.A. § 5107(a), 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

In this case, in a letter dated in August 2002, VA provided 
the veteran notice with regard to his claim for service 
connection for dermatophytosis with tinea pedis and tinea 
manus, but such notice did not include any information on 
effective dates.  After the RO granted the veteran service 
connection for dermatophytosis with tinea pedis and tinea 
manus and assigned a disability rating, it provided the 
veteran appropriate notice on the claim for an earlier 
effective date by letter dated in October 2005.  The veteran 
was notified as to the evidence needed to substantiate  his 
claim, advised of his and VA's respective duties, and asked 
to submit evidence, which would include that in his 
possession, in support of his claim.  The RO thereafter 
readjudicated the veteran's claim in a February 2006 
supplemental statement of the case.  

An additional VCAA notice on the issue of an earlier 
effective dated was mailed to the veteran in March 2006.  He 
responded with a written statement in April 2006; however, 
the statement provided argument that was duplicative of that 
already of record and considered by the RO, i.e., that the 
skin condition had been present and recurring since service.  
Therefore, remand for the issuance of a supplemental 
statement of the case is not warranted.

The October 2005 VCAA notice to the veteran did not include 
the type of evidence necessary to establish a disability 
rating.  However, the veteran did not appeal the assignment 
of the 10 percent rating by the RO in November 2002, and any 
question as to the appropriate disability rating is not 
currently on appeal before the Board.

Any defect with respect to the timing of the VCAA notice is 
harmless error.  As previously indicated, VA met the content 
notification requirements of the VCAA.  Second, the Court has 
recognized the need for, and the validity of, notification 
sent after the initial decision in cases where such notice 
was not mandated until after that initial decision had been 
made.  See Pelegrini v. Principi  (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Although, in this case, the VCAA 
was already in effect at the time the RO decided the 
veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd  result, 
forcing the veteran to begin the appellate process anew.  
Moreover, in reviewing determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's  prior 
decision.  As such, the veteran is in no way prejudiced by 
having been provided notice after the initial RO decision.  
Again, the claim was readjudicated by the RO in the February 
2006 SSOC, after the October 2005 VCAA notice letter.  The 
veteran was afforded the appropriate opportunity to identify 
or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA  
give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. 
Brown, 9 Vet. App. 553  (1996); see also 38 C.F.R.  § 20.1102 
(2005) (harmless error).  Because the content  requirements 
of a VCAA notice have essentially been satisfied in regard to 
the veteran's claim for an earlier effective date for the 
grant of service connection for dermatophytosis with tinea 
pedis and tinea manus, any error in timing is harmless and 
does not prejudice the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The dispositive factual matters pertain to documents that 
have been on file for many years.  There is no indication in 
the record that there is any additional relevant evidence 
that has not been associated with the claims file.  As the 
current issue is a legal matter, there is no need to obtain a 
VA compensation examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the veteran 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, 4 Vet. App. at 384.  Having determined that the 
duty to notify and the duty to assist have been satisfied to 
the extent possible, the Board turns to an evaluation of the 
veteran's claim on the merits.


Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2005).

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is further defined in the regulations.  38 
C.F.R. § 3.155(a) (2005) holds that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.

Review of the evidence of record reveals that the veteran 
filed a claim for entitlement to service connection for 
residuals of a fungus infection in January 1946.  By rating 
action dated in February 1946, the RO denied entitlement to 
service connection for residual fungus infection as there was 
no evidence of a current disability.  The veteran was 
notified of that decision and of his appellate rights by 
letter dated February 26, 1946.  He did not appeal.  
Accordingly, the February 1946 decision is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005).  

The RO confirmed the prior denial by rating actions dated in 
March 1990, June 1990, and January 1996, finding that the 
veteran had not submitted new and material with which to 
reopen he previously finally denied claim.  Notice of these 
decisions and of the veteran's appellate rights was provided 
to him on April 27, 1990, July 27, 1990, and January 23, 
1996, respectively.  The veteran did not appeal these 
decisions and they are final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2005).  

On December 20, 2001, the RO received from the veteran a 
claim for service connection for dermatophytosis with tinea 
pedis and tinea manus.  In support of his reopened claim, the 
veteran underwent a VA skin examination in October 2002 
wherein it was determined that the veteran currently had 
dermatophytosis with tinea pedis and tinea manus, which was 
quite similar to the rash he had documented in the service 
records in 1944.  In light of this new and material evidence, 
by rating action dated in November 2002, the RO granted 
entitlement to service connection for dermatophytosis with 
tinea pedis and tinea manus, and assigned an effective date 
of December 20, 2001, the date of the reopened claim.

The veteran argues that May 1944 should be the effective date 
assigned because he has had a fungus infection that has been 
disabling since that time.  To summarize, the unappealed 
February 1946, March and June 1990, and January 1996 RO 
decisions, which denied entitlement to service connection for 
residual fungus infection, are final and may not be revised 
except on a showing of clear and unmistakable error (CUE) 
under 38 C.F.R. § 3.105(a).  See also 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a).  There has been no 
allegation that the prior decisions contained CUE, and they 
are a bar to an earlier effective date.

The petition to reopen the claim for entitlement to service 
connection for residual fungus infection was received by the 
RO on December 20, 2001.  In November 2002, the RO granted 
entitlement to service connection for dermatophytosis with 
tinea pedis and tinea manus, and assigned an effective date 
of the grant December 20, 2001, which is the date of receipt 
of the claim.  The Board finds that the December 20, 2001 
date of the reopened claim is the earliest possible effective 
date in this case for the grant of service  connection.  
Again, the effective date of an award of reopened claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  There is no correspondence of 
record from the veteran dated between January 23, 1996 and 
December 20, 2001 indicating an intent to file a claim for 
service connection for dermatophytosis with tinea pedis and 
tinea manus.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  

The veteran has stated that he was treated for a skin 
infection at the old Portland VA Medical Center in 1946 or 
1947.  However, even if these records were available, 
application of 38 C.F.R. § 3.157(b) is not warranted in this 
case, as such regulation applies only to a distinct group of 
claims where service connection has already been established.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records could 
not be construed as informal claim) citing 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere 
presence of the medical evidence does not establish an intent 
on the part of the [claimant] to seek . . . service 
connection. . . .").  Remand to obtain these records, 
therefore, is not warranted.

The preponderance of the evidence is against the veteran's 
claim for an effective date earlier than December 20, 2001, 
for the grant of service connection for dermatophytosis with 
tinea pedis and tinea manus, and it must be denied.


ORDER

Entitlement to an effective date earlier than December 20, 
2001, for the grant of service connection for dermatophytosis 
with tinea pedis and tinea manus is denied.


REMAND

The veteran's claims of entitlement to an increased 
disability rating for service-connected PTSD; chronic rotator 
cuff impingement and tendonitis, chronic rotator cuff tear, 
and post-traumatic degenerative joint disease of the left 
shoulder; and dermatophytosis with tinea pedis and tinea 
manus, were denied by rating decision of the RO dated in 
February 2006.  The veteran was provided notice of the 
decision by letter dated February 10, 2006.

In a letter to the Board received in April 2006, the veteran 
appears to be expressing disagreement with the assigned 
disability ratings for the service-connected PTSD; chronic 
rotator cuff impingement and tendonitis, chronic rotator cuff 
tear, and post-traumatic degenerative joint disease of the 
left shoulder; and dermatophytosis with tinea pedis and tinea 
manus as determined in the February 2006 RO decision.  The 
Board construes this as a timely filed notice of 
disagreement.  As such, he must be provided with a statement 
of the case as to each of these issues.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the veteran a Statement of the Case 
addressing the issues of entitlement to 
higher disability ratings for the service-
connected PTSD; chronic rotator cuff 
impingement and tendonitis, chronic rotator 
cuff tear, and post-traumatic degenerative 
joint disease of the left shoulder; and  
dermatophytosis with tinea pedis and tinea 
manus.  Notify him of the time limit within 
which an adequate substantive appeal must be 
filed in order to perfect an appeal of these 
issues.  Thereafter, the issues are to be 
returned to the Board only if an adequate and 
timely substantive appeal is filed.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


